EX-99.1 Lonestar Resources US, Inc. Announces Third Quarter 2016 Results Fort Worth, Texas, November 10, 2016 (PRNewswire) - Lonestar Resources U.S., Inc. (NASDAQ: LONE) (including its subsidiaries, “Lonestar,” “we,” “us,” “our” or the “Company”) reported today its financial and operating results for the three months ended September 30, 2016 (“3Q16”). THIRD QUARTER HIGHLIGHTS • During the quarter, the Company was primarily focused on balance sheet improvements, and therefore completed no new Eagle Ford Shale wells during the third quarter of 2016.Consequently, the Company experienced a 10% decrease in net oil and gas production to 5,921 Boe/d during 3Q16, compared to 6,614 Boe/d during the three months ended September 30, 2015 (“3Q15”).In the third quarter of 2016, 75% of the Company’s production was crude oil and NGLs.The Company production from its focus, the Eagle Ford Shale play of south Texas, fell by 8% in 3Q16 versus 3Q15 results, to 5,485 Boe/d primarily due to the lack of new wells added during the quarter. The sale of the Company’s Morgan’s Bluff property also contributed to lower volumes. • Lonestar reported a net loss of $11.3 million for 3Q16 versus a net income of $6.6 million in 3Q15.This loss in 3Q16 includes $5.2 million associated with non-cash, mark-to-market revaluation of Lonestar’s crude oil hedge portfolio and equity warrants and a $29.4 million gain on the disposal of bonds largely offset by a $29.1 million impairment on our Conventional assets. • Adjusted EBITDAX for the third quarter of 2016 was $14.6 million compared to $21.3 million for 3Q15, primarily due to a 10% decrease in production volumes coupled with a 26% decrease in revenues due to a sharp decline in West Texas Intermediate oil prices and Henry Hub gas prices compared to 3Q15. Please see “Non-GAAP Financial Measures” at the end of this release for the definition of Adjusted EBITDAX, a reconciliation of net income (loss) to Adjusted EBITDAX, and the reasons for its use.
